UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from To Commission file number 000-49768 Asia Interactive Media Inc. (Exact name of registrant as specified in its charter) Nevada 43-195-4778 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Level 30, Bank of China Tower, 1 Garden Road, Central Hong Kong 011-852-9836-2643 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the
